IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1004
                               Filed May 13, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAWN EASTMAN-ADAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Grundy County, David P. Odekirk,

Judge.



      Shawn Eastman-Adams appeals her sentence for theft in the second

degree. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                         2


AHLERS, Judge.

       Shawn Eastman-Adams1 challenges the district court’s decision to send her

to prison after she was convicted of theft in the second degree as a habitual

offender.2 She asserts failure to suspend the prison sentence was an abuse of

discretion because the district court failed to adequately consider her difficult

childhood, her history as a victim of abuse, the length of time that passed since

her last felony convictions, the recommendation for a suspended sentence by the

presentence investigator, her mental health treatment needs, the non-violent

nature of her criminal history, and the fact that much of the stolen property had

been recovered.

       We review sentencing decisions for correction of errors at law. State v.

Letscher, 888 N.W.2d 880, 883 (Iowa 2016). “[T]he decision of the district court to

impose a particular sentence within the statutory limits is cloaked with a strong

presumption in its favor, and will only be overturned for an abuse of discretion or

the consideration of inappropriate matters.” State v. Formaro, 638 N.W.2d 720,



1  During the sentencing hearing, the district court noted the defendant was now
known as Shawn Marie Tomkins. To maintain consistency with the district court
filings, we will refer to the defendant as Eastman-Adams throughout this opinion.
2 As a habitual offender as referenced in Iowa Code section 902.8 (2018),

Eastman-Adams was subject to a fifteen-year prison sentence pursuant to Iowa
Code section 902.9(1)(c). She was also not subject to a fine. See Iowa Code
§ 902.9(1)(e) (imposing a fine for a class “D” felony only when the felon is not a
habitual offender). In spite of these code provisions relating to habitual offenders,
the district court imposed a five-year prison sentence and also imposed a fine. The
fine was suspended even though no probation was imposed. See Iowa Code
§ 907.3(3) (permitting suspension of a portion of a sentence only when probation
is imposed). Since neither party raised an issue over the imposition of a five-year
prison sentence for a habitual offender, the imposition of a fine for a habitual
offender, or the suspension of the fine without imposition of probation, we do not
address and take no position on the propriety of those terms of the sentence.
                                           3


724 (Iowa 2002). An abuse of discretion occurs “[w]hen the district court exercises

its discretion on grounds or for reasons that were clearly untenable or

unreasonable.” State v. Thompson, 856 N.W.2d 915, 918 (Iowa 2014).

       The district court gave the following explanation for the sentence imposed:

       In pronouncing judgment and sentence today, I have considered the
       factors set forth in the Iowa Code. I’ve given consideration to the
       arguments of counsel today, the nature of the offense, the
       defendant’s age and prior record, as well as her employment
       circumstances, her disability circumstances as noted on the record
       and other circumstances set forth in the Presentence Investigation
       Report. . . .
               In considering all those things, . . . I have looked at the nature
       of this offense and specifically with regard to your past behavior and
       although I would like to be able to believe you, what you’ve told me
       today, I don’t and I am going to sentence you to a term of
       imprisonment not to exceed five years with a mandatory minimum of
       three years to be served before you’re eligible for parole, plus a $750
       fine and 35 percent surcharge which I will suspend.

These statements, while terse and succinct, show the district court adequately

considered the issues raised by Eastman-Adams and considered appropriate

factors. See State v. Thacker, 862 N.W.2d 402, 408 (Iowa 2015) (noting a terse

and succinct statement of reasons for the sentence imposed satisfies the

requirements of Iowa Rule of Criminal Procedure 2.23(3)(d)). Likewise, these

statements show the district court did not consider any inappropriate factors. See

State v. Hopkins, 860 N.W.2d 550, 554 (Iowa 2015) (“When a sentence imposed

by a district court falls within the statutory parameters, we presume it is valid and

only overturn for an abuse of discretion or reliance on inappropriate factors.”). We

find no abuse of the district court’s discretion in imposing a prison sentence rather

than a suspended sentence. Therefore, we affirm.

       AFFIRMED.